Citation Nr: 1119162	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of left foot fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.

In August 2010, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence and waived any right to initial RO consideration of the evidence.

The Board notes that the Veteran was granted a temporary total rating for his residuals of left foot fracture in an October 2008 rating decision, under 38 C.F.R. § 4.30.  Since the Veteran was granted the full benefit he sought for the period from July 28, 2008 through October 31, 2008, this period of time is not on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the following decision addresses the rating to be assigned from November 1, 2008.

The issue of entitlement to service connection for low back disability was raised by the Veteran in June 2009 and August 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's residuals of left foot fracture are moderate and are manifested by pain, weakness, arthritis, abnormal gait, and a plantar calcaneal spur and Achilles calcaneal enthesophyte.  The left foot is not manifested by painful motion, swelling, or instability.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for residuals of left foot fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant post-adjudication notice by a letter dated in December 2008.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA.  The Board finds that any defects with respect to the timing of the VCAA notice was not prejudicial, since the case was readjudicated in June 2009 via a statement of the case, as well as in July 2009 and December 2009 via supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the December 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist 

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Veteran's service treatment records and private treatment records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in November 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report is thorough and contains sufficient detail so that the Board's evaluation is a fully informed one.  Thus, the Board finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled, and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Briefly, the Veteran contends that the severity of his service-connected left foot disability warrants a higher disability rating.  This disability is currently rated as 10 percent disabling under Diagnostic Code 5284.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated as 10 percent disabling.  Moderately severe residuals of foot injuries are rated as 20 percent disabling.  Severe residuals of foot injuries are rated as 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated as 40 percent disabling.  38 C.F.R. § 4.71a.

In addition, arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, x- ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  Id. at Note 1.

Factual Background & Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected left foot disability warrants a higher disability rating.  Historically, service connection was granted for residuals of left foot fracture in October 2001, with an assigned 10 percent disability rating, effective January 28, 1999.  In July 2008, the Veteran filed a claim for a temporary 100 percent disability rating due to surgery on his service-connected left foot disability.  Then, an October 2008 rating decision assigned a temporary total evaluation based on surgical treatment necessitating convalescence, effective from July 28, 2008 through October 31, 2008, and reassigned a 10 percent disability rating from November 1, 2008.

Initially, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

Private treatment records document that the Veteran underwent a history and physical on July 28, 2008, which documents that Veteran had complaints of severe pain in the left foot.  At this time, the Veteran reported that the condition had been present for several years.  The Veteran reported that he broke his foot in 1981/1982.  He reported that he could not wear shoes.  The Veteran reported that he had been off of work for the past 3 weeks due to pain.  Orthopedic examination of the Veteran revealed that he had a palpable exostosis on the dorsal medial and dorsal lateral aspect at the first metatarsophalangeal joint and the cuneiform joints.  The Veteran had pain on palpation of this area.  The Veteran was assessed with dorsal exostosis of the left foot.  The physician recommended surgical management, which included dorsal exostectomy.  The physician noted that the Veteran understood that there was a change that the exostosis may recur at a later date.  Due to the underlying cause, the physician recommended possible postoperative orthotics to prevent the hypermobility of the first ray.

An Operative Report documents that the Veteran underwent a dorsal exostectomy of the left foot on July 28, 2008.  The Veteran's preoperative and postoperative diagnoses were dorsal exostosis of the left foot.  During the procedure, an osteotome and a mallet were utilized to resect the exostosis in toto.  All the rough edges were rasped smooth.  Blunt dissection of another exostosis on the lateral cuneiforms was carried to the lateral aspect.  Again, all the neurovascular structures were identified, resected and bovied as needed.

In support of his claim, the Veteran submitted a Certificate of Ongoing Injury or Illness, dated in August 2008, which was filed out by a private physician.  It also states that the Veteran should have been able to return to work on a restricted basis on August 26, 2008, which meant that that Veteran could not work on his feet and had to sit and work.  The physician stated that the Veteran should have been able to return to work on a regular basis on September 26, 2008.

An October 2008 Attending Physician's Return to Work Report documents that the Veteran was recovered as of October 20, 2008.  Physical findings were described as no pain.  The Veteran was diagnosed with resolved foot pain.

In the December 2008 notice of disagreement, the Veteran stated that he still had swelling and pain in his left foot.

A private treatment record from January 2009 documents that the Veteran was seen for complaints of a painful left foot, status post 5 and 1/2 months.  The Veteran reported that at night his foot would hurt, go numb, and swell.  The Veteran denied pain or numbness at the surgical site on left.  Vascular examination revealed skin color temperature was within normal limits and edema was present on the left foot.  The area of chief concern was edema on the left for 2 degrees to arthritic changes in foot from previous trauma in the army.  The Veteran was assessed with arthritis left foot mid tarsal joint, traumatic, and normal post-op.

In support of his claim, the Veteran submitted a private medical letter from a chiropractor, dated in May 2009.  The letter states that the Veteran was seen in May 2009 for complaints of low back pain and bilateral knee pain.  The chiropractor stated that the Veteran responded well to treatment, but that he believed that the Veteran would have reoccurring low back problems due to the prior left foot injury.  The chiropractor stated that the Veteran's pre-existing injury should be a concern for future treatment of lower back issues.

In May 2009, the Veteran stated that his left foot disability caused walking problems.  In the July 2009 substantive appeal, the Veteran stated that his pain on the top of his foot was better since his surgery, and that his chief problem was arthritis.

The Veteran was afforded a VA examination in November 2009.  During the examination, the Veteran reported that he fractured his left foot in 1982, when he was in the Army.  The Veteran reported that he was status post surgery of the left foot, during which 2 bone spurs were removed.  The Veteran reported constant foot pain and occasional numbness since his July 2008 surgery.  The Veteran reported that, before the surgery, the pain was concentrated at the top of his foot.  The Veteran reported that, after the surgery, the pain lessened but was still present, and did not bother him as much when he had shoes on.  The course since onset was noted as stable.  It was noted that the Veteran had a fair response to current treatment.  

The Veteran reported symptoms of pain (while standing, walking, and at rest), swelling (at rest), fatigability (while standing and walking), and lack of endurance (while standing and walking).  The location of pain was described as the "band" across the dorsal midfoot.  The location of swelling was the dorsal midfoot.  The location of fatigability and lack of endurance was generalized over the left foot.  The Veteran denied symptoms of heat, redness, stiffness, and weakness.  The Veteran denied flare-ups of foot joint disease.  The Veteran reported that he was able to stand for 3 to 8 hours, with only short periods of rest.  He reported that he was able to walk 1 to 3 miles.  The Veteran denied needing assistive aids or devices.

Physical examination of the Veteran's left foot revealed no evidence of painful motion, swelling, or instability.  The examiner found objective evidence of weakness, which was impaired plantar flexion against resistance.  The examiner noted that there was a 4 cm. scar, longitudinal, dorsal midfoot, well-healed.  The scar was not tender.  The examiner found that there was no skin or vascular foot abnormality.  The examiner also found no evidence of malunion or nonunion of the tarsal or metarsal bones.  There was no muscle atrophy of the foot.  The Veteran's gait was found to be antalgic, with the Veteran avoiding the left foot.  X-rays of the Veteran's left foot revealed no evidence of acute fracture or dislocation, no focal osseos lesions identified, but a plantar calcaneal spur and Achilles calcaneal enthesophyte were noted.  The examiner diagnosed the Veteran with residuals of left foot fracture, status post dorsal exostosis.  The examiner found that general occupational effects were significant, with the pain impacting occupational activities.  The examiner noted that the Veteran had worked for his current employer for 10 to 20 years, and that he worked full-time as a railroad conductor.  There were also effects of the left foot disability on the Veteran's daily activities.  There was a severe effect with sports, and moderate effects with exercise and recreation.  There were mild effects with chores, shopping, traveling, and driving.  There were no effects with feeding, bathing, dressing, toileting, and grooming.

In support of his claim, the Veteran submitted two additional private medical letters, which are both dated in August 2010.  One letter stated that the physician had been treating the Veteran since June 2008 for traumatic arthritis, which the Veteran believed was due to his in-service injury, and for exotosis on dorsal aspect of the left foot.  The physician noted that the Veteran had relief after his July 2008 surgery for bone spurs.  The physician stated that the Veteran still had pain due to the traumatic arthritis in his mid foot, and that his condition would not improve and may only get worse.  The physician stated that the Veteran's foot may need to be fused or put in a brace as the arthritis progresses.

The other medical letter was from the same chiropractor who wrote the May 2009 letter.  The chiropractor stated that he treated the Veteran in August 2010 for complaints of low back pain and bilateral knee pain.  The chiropractor stated that the Veteran responded well to his treatment, but that be believed that the Veteran would have reoccurring low back problems due to the prior left foot injury.  The chiropractor stated that the pre-existing left foot injury should be a concern for future treatment of lower back issues.

The Veteran provided detailed testimony regarding his disability during his August 2010 Board hearing.  The Veteran testified that in 2008 his foot started hurting quite a bit, and that he had 2 large bone spurs removed.  He testified that the surgery helped quite a bit, but that he developed arthritis.  The Veteran testified that he used to have swelling on the top of the foot, but that quit, and he currently had swelling on the side.  The Veteran testified that he was a full-time employee and worked a couple days per week, but that working was uncomfortable and painful.  The Veteran testified that he sees a private physician for his disability, as well as does heat therapy and takes medication.  He testified that he experienced constant foot pain, which was worse at night.

The Board has considered the Veteran's contentions carefully.  The Board acknowledges that the Veteran, in advancing this appeal, suggests that his service-connected residuals of left foot fracture are more severe than the assigned disability ratings reflect.  There is no doubt that the Veteran's service-connected left foot disability results in impairment.  Nevertheless, the Board must apply the regulatory criteria for assigning ratings.  In this case, competent medical evidence offering detailed medical findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the Veteran's service-connected left foot disability.  The Board has considered rating the Veteran's left foot disability under other Diagnostic Codes in order to provide the Veteran with the most beneficial rating.  The Board finds that the Veteran's residuals of left foot fracture are rated most appropriately under Diagnostic Code 5284.

Having carefully reviewed the evidence, the Board concludes that the criteria for an evaluation in excess of 10 percent have not been met.  The Veteran's service-connected residuals of left foot fracture are demonstrative of a level of impairment most consistent with the currently assigned 10 percent disability rating under Diagnostic Code 5284.  The objective medical evidence of record is indicative of a moderate level of disability, which correlates to a 10 percent disability rating.

On review of the relevant evidence of record, the Veteran has not been shown to have findings associated with moderately severe or severe foot injury.

In this regard, the November 2009 examiner found that the Veteran's left foot revealed no evidence of painful motion, swelling, or instability.  However, the examiner found that the Veteran had impaired plantar flexion against resistance.  Also, at this time, the Veteran reported that he was able to walk 1 to 3 miles, and able to stand for 3 to 8 hours, with only short periods of rest.  Although the examiner found that the Veteran's left foot disability caused significant general occupational effects, it was reported that the Veteran worked full-time as a railroad conductor for at least the past 10 years.  In addition, in October 2008, a physician determined that the Veteran was not experiencing pain, and diagnosed the Veteran with resolved foot pain.

Further, the Board has considered the Veteran's pain as the main limiting factor, as well as evidence of weakness, arthritis, abnormal gait, and a plantar calcaneal spur and Achilles calcaneal enthesophyte.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5271, 5284; DeLuca v. Brown, 8 Vet. App. 202.  After a careful review of the record, the Board finds that the Veteran's left foot disability is not shown to be more than moderate.

Although the Veteran has difficulty walking, he is still able to walk and utilize his foot.  Therefore, the Board finds that the competent evidence does not show that the Veteran had actual loss of use of the foot, the condition that warrants a 40 percent rating under Diagnostic Code 5284, during the course of this appeal.

Also, the Board finds that a separate disability evaluation for arthritis of the left foot is not warranted.  In this regard, the Board that such a rating would involve pyramiding under 38 C.F.R. § 4.14.

Accordingly, given that the medical history and more recent symptoms do not tend to establish that the Veteran has a left foot injury that is moderately severe in nature, the appropriate rating for the Veteran's disability, under Diagnostic Code 5284, continues to be 10 percent for the left foot.  In sum, the Board finds that the preponderance of the evidence is against finding that the Veteran is entitled to a disability rating greater than 10 percent, since November 1, 2008, for residuals of left foot fracture.

In addition, staged ratings are not applicable for the period from November 1, 2008, since at no point did the Veteran's disability approximate the criteria for a disability rating greater than 10 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on his work functioning.  However, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in the diagnostic codes.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

The Veteran may always initiate a claim for an increased rating in the future if there is an increase in the severity of his residuals of left foot fracture.


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


